DETAILED ACTION
“Wood Processing System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 09/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No English translation of at least an abstract of DE-102016223928-A1 has been submitted.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Grammar/Syntax --
In claim 8: “as being apart from each other” Examiner suggests “the columns being apart from each other”
In claim 8: 
In claim 8: “a spindle supporting portion supporting the spindle as being supported by the cross rail” Examiner suggests “a spindle supporting portion supporting the spindle, the spindle supporting portion being supported by the cross rail”.
In claim 9: “and the arm supports the wrist as being supported by the robot base.” Examiner suggests “the arm supports the wrist, and the arm is supported by the robot base.”
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a “wood conveying device” in clm. 1-3
a “a multi-articulated robot conveying device” in clm. 3
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations:
the “wood conveying device” is a bench that slides along a rail (¶0037)
the “multi-articulated robot conveying device” is a conveying table that slides along a rail (¶0052)
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because this claim limitations is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN-106891392-A; hereafter “Deng;” reference is made to the attached machine translation) in view of Joung (KR-101744962-B1; hereafter “Joung;” reference is made to the attached machine translation).
Regarding Claim 1
Deng discloses a wood processing system (1, fig. 1) comprising: 
a wood conveying device (3/4) having a longitudinal direction along one direction in the horizontal direction (as shown) and being capable of conveying wood (A/B/C/D, fig. 9) along the longitudinal direction (Pg. 5, last par. - Pg. 6, first par.); 
a multi-axis processing machine (10, fig. 7) arranged on one side in the longitudinal direction of the wood conveying device (3/4), the multi-axis processing machine (10) including a spindle (spindle of tool (32)) capable of being attached with a first tool (32), and a spindle moving device (3004/3005/3006/3007) having two or more linear axes perpendicular to one another (as in fig. 7) and two or more rotational axes (rotation axis of motor (31) and rotation axis of revolving platform (29)) for moving the spindle (Pg. 6, par. 6 & Pg. 8, par. 4); and 
at least one multi-articulated robot (8 & 9) arranged along the wood conveying device (3/4) on the other side in the longitudinal direction of the wood conveying device (3/4; as in fig. 1) capable of being attached with a tool unit including a second tool (21, fig. 5 & 27, fig. 6) via an arm (30 & 25, fig. 4).
Deng does not specify that the at least one multi-articulated robot includes a wrist, and an arm having six or more rotational axes for moving the wrist.
Joung discloses a wood processing system including a work table (1) and a multi-articulated robot (20); the robot (20) includes an arm (21) and a wrist (23) for mounting a tool (Abstract, par. 1). Joung teaches that a variety of robots are known in the art of wood processing, and that the robots can have different shapes, wrist joints, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the wood processing system of Deng wherein at least robots 8 and 9 are replaced by multi-articulated robots each of which includes a wrist capable of being attached with a tool unit, and an arm having six or more rotational axes for moving the wrist. One of ordinary skill in the art would have been motivated to make this change because six-axis multi-articulated robots are known in the woodworking art for improved flexibility of machining, as taught by Joung. Utilizing one known robot in place of another for carrying out the same task would be considered through the course of routine engineering experimentation and practice. 
Regarding Claim 2
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches wherein the at least one multi-articulated robot (8/9, fig. 1) includes a first multi-articulated robot (8) and a second multi-articulated robot (9) arranged on a side opposite to the first multi-articulated robot (8) across the wood conveying device (3/4; Examiner notes that one first robot (8) is located to the “left” of conveying device (3/4) and one second robot (9) is located to the “right” of conveying device (3/4) as in fig. 1) .
Regarding Claim 3
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches that the system further comprises a multi-articulated robot conveying device (204, fig. 4) capable of conveying the at least one multi-articulated robot (8/9) along the longitudinal direction of the wood conveying device (3/4; Pg. 8, par. 1).  
Regarding Claim 6
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches wherein the wood conveying device (3/4) includes a travelling rail (3) extended along the longitudinal direction, and a bench (4) arranged on the travelling rail (3) and being capable of supporting the wood and reciprocating along the longitudinal direction of the travelling rail (3; Pg. 5, last par. - Pg. 6, first par).  
Regarding Claim 7
Deng in view of Joung teaches the wood processing system of claim 6.
Deng further teaches wherein the two or more linear axes of the spindle moving device (3004/3005/3006/3007) include a horizontal linear axis (axis of 3007) extended along the horizontal direction perpendicular to the longitudinal direction of the wood conveying device (3/4, as in fig. 7; Examiner notes that the orientation of 3007 depends on the rotational orientation of component (29) but in at least some orientations of component (29) this limitation is met), and a vertical linear axis (axis of 3006) extended along the vertical direction.  
a multi-axis processing machine (10, fig. 7) arranged on one side in the longitudinal direction of the wood conveying device (3/4), the multi-axis processing machine (10) including a spindle (spindle of tool (32)) capable of being attached with a first tool (32), and a spindle moving device (3004/3005/3006/3007)
Regarding Claim 9
Deng in view of Joung teaches the wood processing system of claim 1.
Deng further teaches wherein the multi-articulated robot (8 & 9) further includes a robot base (24 & 29) to be placed on a grounding surface (1), and the arm (25 & 30) supports the wrist (tool holder) as being supported by the robot base (24 & 29).  
Examiner notes that when the robots of Joung replace the robots of Deng - as in claim 1, above - the same base/arm structure is present in the combination.
Regarding Claim 10
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose that the system further comprises a tool replacing unit capable of replacing the first tool as including a first tool magazine capable of accommodating the first tool.  
Joung teaches that a variety of robots are known in the art of wood processing, and that the robots can have different shapes, wrist joints, and link sizes depending on the workspace in which the robot is to be used (Pg. 4, [Workspace of Robot], par. 1). One known, and commercially available, multi-articulated robot is the VR-0089A; this robot has six axes of rotation and allows for flexible, rapid, smooth use within a factory setting (Pg. 4, [Workspace of Robot], par. 4). In the invention of Joung, the robot (20) is provided with a tool magazine (25) for quickly changing a plurality of tools (Pg. 7, ¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the wood processing system of Deng wherein the multi-axis processing machine is replaced by a multi-articulated robot that is operable with a plurality of tools stored in a tool magazine. One of ordinary skill in 
Regarding Claim 11
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose that the system further comprises a second tool magazine capable of accommodating the second tool.
Joung teaches that multi-articulated robots (20) are provided with tool magazines (25) for quickly changing a plurality of tools (Pg. 7, ¶7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Deng in view of Joung to include tool magazines in cooperation with the multi-articulated robot(s). One of ordinary skill in the art would have been motivated to make this addition because such provision is well-known in the art, as taught by Joung, and allows for greater system versatility while also simplifying tool maintenance. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN-106891392-A) in view of Joung (KR-101744962-B1) - as applied to claim 1, above - and in further view of Koeder (US-2010/0032178-A1).
Regarding Claim 4
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose that the system further comprises: a photographing unit capable of photographing the wood; and an image processing unit detecting positional coordinates of the wood by image processing a photographed image photographed by the photographing unit.  
Koeder discloses a method for operating a tool (jigsaw, 2) wherein a photographing unit (camera: 29) is utilized for detecting reference characteristics (28) - including grains (32) - of a workpiece (5; ¶0033). An image processing unit (arithmetic unit: 35 & control unit: 36) adjusts the position of a rotatable saw blade (8) based on the characteristic (28; ¶0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the system of Deng in view of Joung to include a photographing unit capable of photographing the wood; and an image processing unit detecting positional coordinates of the wood by image processing a photographed image photographed by the photographing unit. One of ordinary skill in the art would have been motivated to make these additions in order to improve the quality of the final product by taking into account characteristics such as wood grain during processing, as taught by Koeder (¶0040).
Regarding Claim 5
Deng in view of Joung and Koeder teaches the wood processing system of claim 4.
Koeder further teaches wherein the image processing unit (35/36) is configured 
Examiner notes that when the photographing unit and image processing unit is incorporated into the system of Deng (for instance at each processing unit 8/9/10) at least one of the multi-axis processing machine and the multi-articulated robot will perform a processing operation in accordance with a position of the grain or the knot of the wood.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN-106891392-A) in view of Joung (KR-101744962-B1) - as applied to claim 1, above - an in further view of Gurka (EP-2165811-A2; reference is made to the machine translation provided by the Applicant on 09/09/2020).
Regarding Claim 8
Deng in view of Joung teaches the wood processing system of claim 1.
Deng does not disclose wherein the multi-axis processing machine further includes a pair of columns erected along a direction perpendicular to the longitudinal direction of the wood conveying device as being apart from each other across the wood conveying device, and the spindle moving device of the multi-axis processing machine includes a cross rail supported by the pair of columns as being extended over the pair of columns, and a spindle supporting portion supporting the spindle as being supported by the cross rail.  
Gurka teaches another wood-processing machine (¶0001) wherein workpieces 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the multi-axis processing machine of Deng to include a pair of columns erected along a direction perpendicular to the longitudinal direction of the wood conveying device and a cross rail supported by the pair of columns such that a spindle supporting portion is supported by the cross rail. One of ordinary skill in the art would have been motivated to make this addition because such structure is known in the art, as shown by Gurka (figs. 2-3); the addition of such structure improves the range of motion of the multi-axis processing machine and allows for production of a wider range of wood products.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show wood processing systems with similar structure to that of the instant invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katie L. Parr/Examiner, Art Unit 3725                 
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725